Citation Nr: 0719755	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  03-30 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension and 
cardiovascular disease.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
abnormal blood.  

4.  Entitlement to service connection for a psychiatric 
disorder, as secondary to diabetes mellitus.  

5.  Entitlement to service connection for chronic renal 
insufficiency.  

6.  Entitlement to a disability rating in excess of 40 
percent for diabetes mellitus.  

7.  Entitlement to a disability rating in excess of 20 
percent for cerebrovascular disease with residual mild left 
upper extremity weakness.  

8.  Entitlement to a separate disability rating for left 
upper extremity weakness.  

9.  Entitlement to an increased (compensable) disability 
rating for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from November 1968 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In a December 2001 decision, the RO granted service 
connection for diabetes mellitus with peripheral neuropathy 
effective from November 1999, and assigned a disability 
evaluation of 40 percent.  Service connection was denied for 
hypertension, hepatitis, and a disability described as 
abnormal blood, each on a direct basis and as associated with 
Agent Orange exposure.  In January 2002, the veteran noted 
his disagreement with the determinations made in the December 
2001 rating decision, to include the effective date assigned 
for the grant of service connection.  The veteran also sought 
separate rating evaluations for peripheral neuropathy of the 
upper and lower extremities.  A statement of the case was 
issued in September 2003.  The veteran perfected his appeal 
on these matters in October 2003.  In his substantive appeal, 
the veteran clarified his theory of entitlement with respect 
to the claims for service connection for hypertension and an 
abnormal blood disorder.  He claims his hypertension as 
secondary to his diabetes mellitus.  He also claims that his 
abnormal blood disability is hypertriglyceridemia claimed as 
secondary to diabetes mellitus.  

In September 2004, the Board denied entitlement to an 
effective date prior to November 18, 1999, for the grant of 
service connection for diabetes mellitus with peripheral 
neuropathy.  The issues of entitlement to a rating in excess 
of 40 percent for diabetes mellitus with peripheral 
neuropathy; separate ratings for peripheral neuropathy of the 
upper and lower extremities; and service connection for 
hypertension, hepatitis, and abnormal blood (claimed as 
hypertriglyceridemia) were remanded to the RO.  

In September 2005, the RO granted service connection for 
cerebrovascular disease with residual mild left upper 
extremity weakness, rated as 20 percent disabling.  The 
veteran's erectile dysfunction was assigned a noncompensable 
evaluation under the rating schedule, with special monthly 
compensation based on loss of use of a creative organ.  
Service connection for a major depressive disorder (claimed 
as anxiety and depression) and for chronic renal 
insufficiency were denied.  The veteran subsequently 
perfected appeals on these decisions.  

In June 2006, the RO granted separate ratings for peripheral 
neuropathy of the left and right lower extremities, each 
rated as 10 percent disabling, effective January 2, 2002.  
The veteran was notified in October 2006.  There is no record 
of a notice of disagreement with the rating assigned or the 
effective date.  (In March 2006, the veteran had been 
notified as to ratings and effective dates, in accordance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).)  
Consequently, the Board finds no down-stream issues before 
it.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The issue of entitlement to a disability rating in excess of 
20 percent for cerebrovascular disease with residual mild 
left upper extremity weakness was certified to the Board by 
the RO.  In as much as this decision grants the veteran's 
request to rate the cerebrovascular disease and left upper 
extremity weakness separately, the issues of rating the 
cerebrovascular disease and rating the left upper extremity 
weakness are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The issues of entitlement 
to service connection for hypertension and cardiovascular 
disease and whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for hepatitis are also addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC).  


FINDINGS OF FACT

1.  Hyperlipidemia and hypertriglyceridemia are laboratory 
findings and not disabilities or diseases and there is no 
competent medical evidence that the veteran currently has a 
disability associated with his claimed "abnormal blood."  

2.  By a decision in July 1994, the RO denied the veteran's 
claim for service connection for hyperlipidemia.  The veteran 
did not perfect an appeal.

3.  Evidence received since July 1994 is cumulative or 
redundant, and, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

4.  A psychiatric disorder has not been medically related to 
the veteran's service connected diabetes mellitus.  

5.  Chronic renal insufficiency has not been medically 
manifested or diagnosed.  

6.  The service-connected diabetes mellitus is manifested by 
a need for insulin, restricted diet, regulation of 
activities, and complications that are rated separately.  The 
disability has not required periods of hospitalization 
averaging once a year or more, or visits to a diabetic care 
provider twice a month or more, and does not produce 
additional complications that would be rated as part of the 
disability.  

7.  In addition to the residual mild left upper extremity 
weakness associated with peripheral neuropathy, the service-
connected cerebrovascular disease results in mental deficits 
in areas including mental flexibility, mental processing 
speed, auditory attention, visual retention, verbal memory 
retrieval, and spatial relations.  

8.  The veteran has erectile dysfunction without deformity of 
the penis or removal of any part of the penis.  


CONCLUSIONS OF LAW

1.  The veteran does not have an "abnormal blood" disease 
or disability which was incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

2.  The July 1994 RO decision denying service connection for 
a hyperlipidemia is final.  38 U.S.C. § 7105(c) (1994); 38 
C.F.R. §§ 3.160, 20.1103 (1994).  

3.  New and material evidence not having been received, the 
claim of entitlement to service connection for a 
hyperlipidemia, also claimed as "abnormal blood," is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).  

4.  A psychiatric disorder is not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2006).  

5.  Chronic renal insufficiency was not incurred or 
aggravated in the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

6.  The criteria for a disability rating in excess of 40 
percent for diabetes mellitus  have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.14, 4.119, Code 7913 (2006).  

7.  The criteria for separate evaluations for mental deficits 
associated with the service-connected cerebrovascular disease 
and for the residual mild left upper extremity weakness have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Codes 8009, 8046, 8514, 9326 
(2006).  

8.  The criteria for an increased (compensable) disability 
rating for erectile dysfunction have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.31, 4.115b, Codes 7520, 7521, 7522 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in October 2004, and updated in May 
2005 and December 2005, and for additional issues in April 
2005, the agency of original jurisdiction (AOJ) satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claims for an increased ratings and for 
primary and secondary service connection; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed at that time to submit any evidence in 
his possession that pertained to his claims.  Although this 
notice was delivered after the initial denial of the claims, 
the AOJ subsequently readjudicated each based on all the 
evidence in June 2006, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claims and 
the late notice did not affect the essential fairness of the 
decision. 

The notice as to disability ratings and effective dates, 
required by the United States Court of Appeals for Veterans 
Claims (Court) was sent to the veteran in March 2006.  See 
Dingess/Hartman.  Since this decision does not grant service 
connection, the veteran was not prejudiced by this late 
notice.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his claims, and all 
required medical opinions have been sought.

Service Connection

The Board has considered all bases for service connection.  
In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

In this case, the veteran does not contend, nor does the 
evidence show that the claimed disabilities were incurred or 
aggravated during service.  Rather, the veteran contends that 
a psychiatric disorder and chronic renal insufficiency are 
the result of his service-connected diabetes mellitus.  
Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  

Abnormal Blood

In July 1994, the RO denied service connection for 
hyperlipidemia.  The veteran did not appeal and that decision 
became final.  38 U.S.C. § 7105 (1994); 38 C.F.R. § 20.1103 
(1994).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the claim will be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108 (West 2002).  

For claims such as this, filed before August 30, 2001, new 
and material evidence means evidence not previously submitted 
to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).

The veteran now seeks to reopen the claim.  The Court has 
held that he must be provided notice as to what evidence was 
previously lacking and what evidence is needed to reopen the 
claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
September 2004, the Board remanded the case, in part, so that 
this could be done.  It was not done.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  Nevertheless, the veteran was 
not prejudiced because the requested notice could not be 
done.  This claim must be denied as matter of law and there 
is simply no additional evidence which could be identified to 
reopen or substantiate the claim.   

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.  

DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 792 (28th ed.1994) 
defines hyperlipidemia as "a general term for elevated 
concentrations of any or all of the lipids in the plasma, 
including hypertriglyceridemia, hypercholesterolemia etc." 
Id. at 795.   Elevated triglycerides and elevated cholesterol 
are laboratory findings, not disabilities for compensation 
purposes.  61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  

Congress has specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The record does not 
contain competent medical evidence of a current disability 
associated with hyperlipidemia, hypercholesterolemia, or 
hypertriglyceridemia.  As such, the veteran's variously 
diagnosed hyperlipidemia, hypercholesterolemia, or 
hypertriglyceridemia do not constitute disabilities for which 
compensation is payable.  

The applicable laws and regulations do not permit a grant of 
service connection for a laboratory finding, absent a showing 
of related disability.  Where the law and not the evidence is 
dispositive, the claim must be denied on the basis that there 
is an absence of legal merit or that the claimant lacks 
entitlement under the law.  Sabonis, at 430.  

The Board notes that diabetes mellitus is defined by elevated 
blood glucose levels.  This abnormality is rated on the basis 
of the insulin required to control blood glucose levels as 
well as various manifestations associated with the resultant 
industrial impairment.  To rate the elevated blood glucose 
levels separately would amount to compensating the same 
disability twice, which is prohibited.  38 C.F.R. § 4.14 
(2006).  

Psychiatric Disorder

The VA clinical records variously diagnose the veteran's 
psychiatric disorder (or nervous condition) as an adjustment 
disorder or a major depressive disorder (MDD).  It is not 
contended nor does the evidence show that a psychiatric 
disability began in service.  Rather, the veteran contends it 
is the result of his service-connected diabetes mellitus.  As 
noted above, service connection may be granted for a 
disability which is proximately due to and the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Secondary service connection requires evidence of a 
connection to a service-connected disability.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995).  An appellant's own 
conclusion, stated in support of his claim, that his present 
disability is secondary to his service-connected disability 
is not competent evidence as to the issue of medical 
causation.  See 38 C.F.R. § 3.159 (2004); see also Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In this case, although there are numerous clinical records 
containing a psychiatric diagnosis, there is only one 
competent medical opinion as to whether it was caused by the 
service-connected diabetes.  The report of the June 2005 VA 
mental examination shows that the veteran's records were 
reviewed and a clinical interview was supplemented with 
information from the veteran's wife.  The examination 
included a mental status examination.  The diagnosis was a 
major depressive disorder, in remission.  The examiner 
expressed the opinion that, based on the history and notes, 
it did not appear that the veteran's psychiatric diagnosis 
was caused by or the result of his diabetes mellitus.  As 
this is the only competent medical opinion on the question of 
a connection, it forms a preponderance of evidence, and that 
preponderance of evidence is against the claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

Chronic Renal Insufficiency

The veteran also contends that he has chronic renal 
insufficiency as the result of his service-connected 
diabetes.  

In January 2002, the veteran was admitted to a VA medical 
center for complaints of left sided weakness.  He presented 
with confusion, slurred speech, and left hemiparesis, likely 
a subcortical ischemic event.  It was noted that his 
creatinine level was elevated to 3.3, considered high, up 
from 1.5 the previous November.  It was noted that renal 
failure might contribute to the veteran's confusion and 
worsen his neurological problem.  

The veteran was seen for a nephrology consultation the next 
day.  The assessment was an acute on chronic renal 
insufficiency, with hyperkalemia of unknown etiology.  The 
veteran reported that he had been drinking a lot of Gatorade 
at home recently, but not since admission.  Currently, he was 
urinating a lot and unable to keep up with his intake by 
mouth.  The consultant thought he likely had underlying 
chronic renal insufficiency from poorly controlled diabetes 
mellitus and other conditions.  The doctor noted, however, 
that there did not appear to be any acute inciting event.  
The veteran was started on intravenous fluids and his 
creatinine level improved from 3.3 to 2.2.  However, 
potassium increased to 6.4.  Treatment and testing were 
recommended.  

The following day, the veteran's creatinine level was not 
indicated to be high.  The nephrologist indicated that the 
elevated creatinine was resolving.  The veteran felt well and 
urinary output had been good.  Diagnoses did not include 
chronic renal failure.  The veteran was released the next 
day.  

The reports of the January 2002 VA hospitalization are 
evidence against the claim.  The mere appearance of the words 
chronic renal failure does not mean that these reports 
support the claim.  Instead, the words must be read in 
context.  Here, the reports show that the elevated creatinine 
levels and other symptoms caused the doctors to consider a 
diagnosis of chronic renal failure, but the veteran's rapid 
response to treatment and improvement in creatinine levels 
led the diagnosticians to drop chronic renal failure as a 
diagnosis for the veteran.  

In January 2005 the veteran was admitted to a VA medical 
center for control of diabetes symptoms.  A history of acute 
on chronic renal failure was noted.  It was reported that the 
baseline creatinine was 1.4, 1.6 and currently 1.9.  The 
veteran continued hydration with good response.  Testing on 
the day of discharge showed a blood urea nitrogen (BUN) of 
1.4 and a creatinine level of 1.5.  The final diagnoses for 
the hospitalization did not include renal failure.  This is 
evidence against the claim, because it shows the veteran was 
evaluated for renal failure, but test results did not support 
such a diagnosis.  

The veteran was afforded a VA genitourinary examination in 
July 2005.  The claims folder was reviewed.  Laboratory data 
from May 2005 showed a creatinine level of 1.6 and a BUN of 
19, both of which were elevated, but could be explained on 
the basis of dehydration rather than chronic renal disease, 
since the microalbumin-creatinine of 5.14 (normal) recorded 
in January 2005 indicated that it was unlikely that the 
veteran had chronic renal disease.  The doctor concluded that 
it was unlikely that the veteran had chronic renal disease.  

The competent medical evidence indicates that elevated 
creatinine levels caused medical personnel to consider acute 
and chronic renal failure.  However, the veteran rapidly 
responded to hydration and other treatment.  In each instance 
where renal failure was considered, it was not part of the 
final diagnosis.  The record supports the recent medical 
opinion.  Moreover, the recent opinion is well reasoned and 
based on review of the record, including laboratory studies.  
The clear preponderance of competent medical evidence here 
establishes that the veteran does not have the claimed 
chronic renal failure.  Since the veteran does not have the 
disability the claim must be denied.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  As the preponderance of the evidence is 
against the veteran's claim for service connection for 
chronic renal failure, the benefit of the doubt doctrine is 
not applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz.  

Evaluations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2006).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Diabetes Mellitus

A 10 percent rating will be assigned where diabetes mellitus 
is manageable by restricted diet only.  A 20 percent rating 
requires insulin and restricted diet; or an oral hypoglycemic 
agent and restricted diet.  A 40 percent rating will be 
assigned for a disability requiring insulin, restricted diet, 
and regulation of activities.  A 60 percent rating will be 
assigned for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating 
requires more than one daily injection of insulin, restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Note (1) specifies that 
the compensable complications of diabetes will be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.  38 C.F.R. § 4.119, Code 7913 
(2006).  

The record shows that the veteran's service-connected 
diabetes requires insulin.  Insulin is a requirement for 
ratings at the 20 percent, 40 percent, 60 percent and 
100 percent levels.  Only the 100 percent level specifies 
that there must be injections twice a day.  However, the 
requirement for more than one injection of insulin a day is 
not the only criteria that must be met.  It is merely a 
threshold requirement.  Also, the veteran has been counseled 
as to his diet; and all compensable ratings require dietary 
restrictions.  The critical difference between the current 40 
percent rating and the higher evaluations is that the higher 
ratings require episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalizations at least once a year or 
visits to a diabetic care provider twice a month or more, 
plus complications that are not separately rated.  

In this case, there have been several emergency room visits 
and hospitalizations for other conditions.  In January 2002, 
the veteran was hospitalized for approximately two days, for 
worsening left side weakness.  In July 2003, the veteran was 
hospitalized for testing to determine to cause of his anemia.  
There was April 2004 emergency room treatment for chest pain 
and shortness of breath, but hospital admission was not 
required.  In July 2004, there was hospitalization for 
anemia.  In July 2005 and January 2006, there were 
hospitalizations for coronary artery disease.  There is no 
evidence that ketoacidosis or hypoglycemia played any part in 
these hospitalizations.  

In October 2004, the veteran was hospitalized overnight for a 
hypoglycemic episode.  He was treated accordingly and was 
also treated for a suspected concomitant bronchitis.  He was 
released in stable condition.  This one night stay in 2004 is 
the only recently recorded hospitalization for a hypoglycemic 
reaction.  In late January 2005, the veteran came to the 
emergency room and reported that he was shaking all over and 
his legs gave out.  This was not an episode of hypoglycemia, 
rather there was too much glucose in his blood, at 516.  The 
diagnosis was diabetes out of control.  He was treated with 
insulin and after several days was released home.  The 
records document that while the veteran has had several 
recent hospitalizations, episodes of ketoacidosis or 
hypoglycemic reactions have not regularly required 
hospitalization.  More specifically, they have not required 
hospitalization once a year or more.  

The veteran is currently scheduled to see his diabetic care 
provider once every four months; which does not approximate 
the twice a month or more often required for a higher rating.  
There have been episodes of discontrol, as well as other 
conditions, which have required more frequent visits to VA 
care providers; however, the record does not reflect that the 
diabetes regularly required the veteran to see his care 
provider twice a month or more.  

There are some complications involving the extremities, but 
these are rated separately and cannot be considered in rating 
the diabetes.  38 C.F.R. § 4.14 (2006).  

While the veteran may feel that his service-connected 
diabetes disables him to such an extent that a higher rating 
is warranted, the clinical records and examination reports 
provide the most probative evidence as to the extent of the 
disability and whether current manifestations approximate the 
criteria for a higher rating.  Here, there is simply nothing 
which would approximate any applicable criteria for a higher 
evaluation.  38 C.F.R. § 4.7 (2006).  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert; Ortiz.   

A Separate Disability Rating for Left Upper Extremity 
Weakness

In September 2005, the RO granted service connection for 
cerebrovascular disease with residual mild left upper 
extremity weakness associated with diabetes mellitus with 
peripheral neuropathy.  It assigned a 20 percent rating under 
diagnostic codes 8009 and 8514.  It noted that a medical 
opinion connected the veteran's service-connected diabetes 
mellitus to his strokes and mild left upper extremity 
weakness.  Diagnostic code 8009 provides that a hemorrhage 
from the brain vessels will be rated on the residuals, with a 
minimum rating of 10 percent.  Diagnostic code 8514 provides 
a 20 percent rating for mild or moderate incomplete paralysis 
of the musculospiral (radial) nerve, in the minor extremity.  
Thus, the rating assigned by the RO provides only the minimum 
rating assignable for the left upper extremity, without 
compensation for any other manifestations.  

There are other manifestations.  The veteran had extensive 
testing during a December 2004 psychology consultation.  The 
results suggested mild overall impairment of the veteran's 
mental abilities secondary to longstanding cerebral 
deficiency.  His performance pattern was consistent with 
subcortical multifocal cerebral lesions, the etiology of 
which was probably cerebrovascular.  A relatively prominent 
impact on frontal lobe functioning was suggested, as well as 
non-dominant parietal operations.  Diagnostically, he 
appeared to have vascular dementia, in which memory was less 
impaired than several other cognitive functions.  The areas 
of probable mental decline in function included mental 
flexibility, mental processing speed, auditory attention, 
visual retention, verbal memory retrieval, and spatial 
relations.  In order to compensate these mental 
manifestations of the service-connected cerebrovascular 
disease, they must be rated separately from the left upper 
extremity residuals.  

Therefore, the Board grants the veteran's request for 
separate ratings for his service-connected cerebrovascular 
disease and his service-connected residual mild left upper 
extremity weakness associated with peripheral neuropathy.  
These separate disability evaluations should be initially 
determined by the agency of original jurisdiction (AOJ).  

An Increased (Compensable) Disability Rating for Erectile 
Dysfunction

Initially, the Board notes that the veteran's service-
connected erectile dysfunction is compensated under the 
provisions of 38 U.S.C.A. § 1114(k), which provides special 
monthly compensation on account of loss of use of a creative 
organ.  The rating schedule is based on average impairment of 
earning capacity resulting from such injuries in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  It does not 
provide a compensable rating for erectile dysfunction.  
38 C.F.R. § 4.31 (2006).  It provides a 30 percent rating for 
removal of half or more of the penis.  38 C.F.R. Part 4, 
§ 4.115b, Code 7520 (2006).  It provides a 20 percent rating 
for removal of the glans of the penis.  38 C.F.R. Part 4, 
§ 4.115b, Code 7521 (2006).  It provides a 20 percent rating 
for deformity of the penis with a loss of erectile power.  38 
C.F.R. Part 4, § 4.115b, Code 7522 (2006).  In this case, 
there is no competent medical evidence of deformity of the 
penis or that the glans or more of the penis has been 
removed.  Consequently, while the condition meets the 
requirements for special monthly compensation, it does not 
approximate any applicable criteria for a compensable 
evaluation under the rating schedule.  Therefore, a 
non-compensable evaluation must be assigned.  38 C.F.R. 
§ 4.31.  

As there is no competent medical evidence that any of the 
applicable criteria for a compensable rating have been met, 
the Board finds that the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable, and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz.   

Other Criteria and Extraschedular Rating

For each service-connected disability evaluated in this 
decision, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2006) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2006).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for abnormal blood is 
not reopened.  The appeal is denied.  

Service connection for a psychiatric disorder, secondary to 
diabetes mellitus, is denied.  

Service connection for chronic renal insufficiency is denied.  

A disability rating in excess of 40 percent for diabetes 
mellitus is denied.  

A disability rating for left upper extremity weakness, 
separate from the disability rating for cerebrovascular 
disease, is granted, subject to the law and regulations 
governing the payment of monetary awards.  

An increased (compensable) disability rating for erectile 
dysfunction is denied.  


REMAND

In July 1994, the RO denied service connection for hepatitis.  
The veteran did not appeal and that decision became final.  
38 U.S.C. § 7105 (1994); 38 C.F.R. § 20.1103 (1994).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 2002).  The veteran now seeks to 
reopen the claim.  The Court has held that he must be 
provided notice as to what evidence was previously lacking 
and what evidence is needed to reopen the claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In September 2004, the 
Board remanded the case, in part, so that this could be done.  
It was not done.  The Court has held that a remand by the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders and 
that VA has a duty to ensure compliance with the terms of the 
remand.   Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Consequently, the hepatitis claim must again be returned to 
the AOJ so that it can notify the veteran of the evidence 
needed to reopen and substantiate his claim.  

The veteran had a VA Heart examination in July 2006.  It 
concluded that the veteran's cardiovascular disease was not 
caused by or the result of his service-connected diabetes.  
It was explained that angina began in 1990 and he had a 
myocardial infarction in 1995.  Diabetes was diagnosed in 
1998.  Therefore, the coronary artery disease antedated the 
diabetes.  However, this is not an adequate response.  In 
Allen v. Brown, 7 Vet. App. 439, 448 (1995), the Court held 
that any additional impairment of earning capacity resulting 
from an already service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
shall be compensated.  Thus, when aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Consequently, even if the coronary 
artery disease existed before the diabetes, any subsequent 
cardiovascular damage due to the diabetes is compensable.  We 
need to know if the veteran has any cardiovascular changes 
which are due to his service-connected diabetes.  

This decision grants separate ratings for the mental 
manifestations of the service-connected cerebrovascular 
disease and for the left upper extremity weakness.  These 
disabilities should be separately rated in the first instance 
by the AOJ.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
issues of entitlement to an initial compensable rating for 
cerebrovascular disease, entitlement to a rating in excess of 
20 percent for left upper extremity weakness, entitlement to 
service connection for hypertension and cardiovascular 
disease, and whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for hepatitis are REMANDED for the following 
action:

1.  The AOJ should notify the veteran 
of the evidence that was lacking at the 
time of the previous denial and what 
evidence is necessary to reopen his 
claim for service connection for 
hepatitis.  

2.  The veteran should be scheduled for 
a cardiovascular examination.  The 
claims folder should be made available 
to the examiner prior to the 
examination.  Any tests or studies 
needed to respond to the following 
questions should be done.  The examiner 
should respond to the following 
questions with a complete explanation.  
a.  Is it at least as likely as not (a 
50 percent or greater probability) that 
the veteran has cardiovascular changes 
associated with his service-connected 
diabetes?  
b.  If it is at least as likely as not 
that the veteran has cardiovascular 
changes associated with his service-
connected diabetes, what are they and 
how do they affect him?  
c.  If it is at least as likely as not 
that the veteran has cardiovascular 
changes associated with his service-
connected diabetes, what part of his 
heart disease is, at least as likely as 
not, due to his service-connected 
diabetes?  
d.  If it is at least as likely as not 
that the veteran has cardiovascular 
changes associated with his service-
connected diabetes, what part of his 
peripheral vascular disease is, at 
least as likely as not, due to his 
service-connected diabetes?  

3.  Adjudicate the extent of the mental 
manifestations of the service-connected 
cerebrovascular disease, rating it 
separately from the left upper 
extremity weakness.  

4.  Thereafter, readjudicate the issues 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran and his representative should 
be afforded the applicable time period 
in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


